Simmons, Justice.
The defendant made a motion for a new trial upon the grounds that the verdict was contrary to law and the evidence and to certain instructions of the trial judge. The order granting the motion was not placed upou any specific ground, and the plaintiff in his bill of exceptions simply excepts generally to the grant of a new trial. Even if the plaintiff’s theory of the law of the case be correct, we cannot say that the evidence demanded the verdict and that there was a manifest abuse of discretion in granting a new trial. The case falls within the well settled rule of this court as to the first *561grant of a new trial, and the judgment of the court below must stand Affirmed.